NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        OCT 30 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-10249

                Plaintiff-Appellee,             D.C. No.
                                                1:18-cr-00014-LJO-SKO-1
 v.

JOHNNY JARAMILLO,                               MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Johnny Jaramillo appeals from the district court’s judgment and challenges

the 120-month sentence imposed following his guilty-plea conviction for transfer

of a firearm to a felon, in violation of 18 U.S.C. § 922(d)(1); possession of an

unregistered firearm, in violation of 26 U.S.C. § 5861(d); and possession of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
firearms after suffering a misdemeanor domestic violence conviction, in violation

of 18 U.S.C. § 922(g)(9). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          Jaramillo argues that the district court deprived him of constitutionally

effective counsel when it improperly denied his second motion for substitution of

counsel. We conclude that the district court did not abuse its discretion by denying

Jaramillo’s motion. See United States v. Mendez-Sanchez, 563 F.3d 935, 942 (9th

Cir. 2009) (setting forth standard of review and three-factor test). The record

reflects that the district court adequately questioned Jaramillo and appointed

counsel, and had a sufficient basis for reaching an informed decision. See id. at

942-43. The record further reflects “some level of conflict” between Jaramillo and

his counsel, but not an “extensive, irreconcilable conflict” that substantially

interfered with the relationship. See id. at 943 (internal quotations omitted); see

also United States v. McKenna, 327 F.3d 830, 844 (9th Cir. 2003) (it is “well-

settled” that disagreements over strategic decisions are insufficient to warrant

substitution of counsel).

      AFFIRMED.




                                             2                                    19-10249